               Case 21-14282-SMG           Doc 45     Filed 08/23/21      Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    www.flsb.uscourts.gov
In re:
                                                                        Case No: 21-14282-SMG
EFRAIN NAVARRETE
                                                                        Chapter 13

                Debtor(s)      /

 CREDITOR NUBIA LOPEZ NAVARRETE’S RESPONSE TO DEBTOR’S OBJECTION
                     TO PROOF OF CLAIM NO. 3 )

         COMES NOW, the Creditor, NUBIA LOPEZ NAVARRETE, by and through his undersigned
attorney, and files her Response to EFRAIN NAVARRETE objection to Proof of Claim as follows:
         1. On May 24, 2021 Creditor failed Proof of Claim NO.: 3 in the amount of $16,874.68.
         2. The debtor objected to this amount producing an Affidavit of Support without providing
any evidence that said payments have been made.
         3. Creditor attaches the following Declaration of Unpaid Support by Florida Department of
Revenue Child Support Program, detailing the amount owed by the Debtor is actually $15,400.000
as of August 23, 2021. (Exhibit 1).
         WHEREFORE, Creditor respectfully requests this Court to Deny debtor’s Objection to Proof
of Claim no 3 filed by NUBIA LOPEZ (NAVARRETE and any other relief this court deems proper.
                                   CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the
attached service list on this 27th    of August, 2021. I hereby certify that I am admitted to the Bar
of the United States District Court for the Southern District of Florida and I am in compliance with
the additional qualifications to practice in this Court set forth in Local Rule 2090-1(A)


                                                       /S/ Efrain Cortes
                                                       Efrain Cortes, Esq.
                                                       Attorney for the Debtor
                                                       FBN.: 0885649
                                                       POB 590173
                                                       Ft. Lauderdale, FL 33359
                                                       (954) 486-5722
                                                       efrain@ecglawyer.com

The following parties were served via the Notice of Electronic Filing

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov
Robin R. Wener
ecf@ch13weiner.com
             Case 21-14282-SMG        Doc 45    Filed 08/23/21   Page 2 of 2
Robert Sanchez, Esq.
Court@bankruptcyclinic.com; r1375@notifybestcase.com
